 Case: 4:20-cv-00407-MTS Doc. #: 52 Filed: 05/04/21 Page: 1 of 3 PageID #: 714




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ASHFAQ HUSSAIN SYED, et al.                       )
                                                  )
           Plaintiffs,                            )
                                                  )
v.                                                )          Case No.:       4:20-CV-00407-MTS
                                                  )
FRONTIER AIR LINES, INC., et al.                  )
                                                  )
           Defendant.                             )

                   PLAINTIFFS’ CONSENT MOTION TO SEAL
           PLAINTIFFS’ CONSENT MOTION FOR JUDICIAL APPROVAL
               OF CHILDRENS’ SETTLEMENT AGREEMENT, AND
             AND EXTINGUISHMENT OF CHILDRENS’ CLAIMS, AND
       IF GRANTED, THE COURT’S ORDER APPROVING THE SETTLEMENT

       Come now Plaintiffs, by counsel W. Bevis Schock, W. Bevis Schock, Thatcher A. Stone

and William T. Woodrow III, (the latter two pro hac vice) and move by consent to seal Plaintiffs’

Consent Motion for Judicial Approval of Children’s Settlement Agreement, and Extinguishment

of Children’s Claims, and, if granted, the court’s order approving the settlement. In support

whereof Plaintiffs state:

1.     This is a long litigated matter related to Plaintiffs’ removal from an airplane.

2.     Two of the Plaintiffs are minor children, who at the time were under two years old.

3.     The parties have settled their claim, and a condition of the settlement is that the amount

       of the settlement remain confidential.

4.     Judicial approval is necessary to extinguish the children’s claims.

5.     The parties have therefore agreed on a Consent Motion for Judicial Approval of

       Children’s Settlement Agreement, and Extinguishment of Children’s Claims, and a

       Proposed Order.
 Case: 4:20-cv-00407-MTS Doc. #: 52 Filed: 05/04/21 Page: 2 of 3 PageID #: 715




6.     In order to fulfill the confidentiality term of the settlement agreement it is necessary that

       the Consent Motion, Exhibit 1 (which is the Settlement and Release), and, if granted, the

       court’s order approving the settlement, be sealed.

7.     Under E.D.Mo. L.R. 13.05(A)(1) “upon a showing of good cause, the Court may order

       that documents filed in a civil case be received and maintained by the Clerk under seal.”

8.     In Frame v. Garcia, No. 4:19CV274 RLW, 2020 WL 1188344, at *4 (E.D. Mo. Mar. 12,

       2020) the court wrote:

              Defendants filed a request for the Court to seal Plaintiffs’ filings, citing the
              confidentially provision and arguing that “[i]t was absolutely unnecessary for
              Plaintiffs to include the confidential settlement payment amounts and terms in
              their motion papers at all, as those terms are not in dispute.” (ECF No. 22) The
              Court granted the request and sealed the specific filings. (ECF No. 25)

9.     The parties believe the facts here are in all material respects the same as in Frame, and

       therefore it is reasonable to seal the documents in this matter as suggested.

10.    The parties note that the court’s new rules regarding sealing documents are not yet in

       effect, and Parties therefore proceed under the old rules.

11.    Plaintiffs are filing this motion and the proposed Motion for Judicial Approval pursuant

       to the court’s CM/ECF procedure VI, “Sealed and Ex Parte Documents.”

12.    Plaintiffs further ask if the court denies this motion that the parties be allowed to

       withdraw their Motion for Judicial Settlement while they consider how to handle the

       confidentiality issue.

13.    Plaintiffs further ask if the court grants the Motion for Judicial Approval that said Order

       also be sealed.

       WHEREFORE, to seal Plaintiffs’ Consent Motion for Judicial Approval of Children’s

Settlement Agreement, and Extinguishment of Children’s Claims, and the Court’s Order, if

granted, approving the Settlement.
 Case: 4:20-cv-00407-MTS Doc. #: 52 Filed: 05/04/21 Page: 3 of 3 PageID #: 716




Respectfully Submitted,

Attorneys for Plaintiff

   /s/ W. Bevis Schock .
W. Bevis Schock, 32551MO
Attorney at Law
7777 Bonhomme Ave., Ste. 1300
St. Louis, MO 63105
wbschock@schocklaw.com
Fax: 314-721-1698
Voice: 314-726-2322

   /s/ Thatcher A. Stone .
pro hac vice
Stone & Woodrow LLP
250 West Main St. Suite 201
Charlottesville, VA 22902
thatcher@stoneandwoodrowlaw.com
Fax: 646 873-7529
Voice: 855-275-7378

  /s/ William T. Woodrow .
pro hac vice
Stone & Woodrow LLP
250 West Main St. Suite 201
Charlottesville, VA 22902
will@stoneandwoodrowlaw.com
Fax: 646 873-7529
Voice: 855-275-7378
                                  CERTIFICATE OF SERVICE
The undersigned certifies that on May4, 2021 he served this document on:
All counsel of record
The service method was: electronic filing on David Berwin and Michael Reda, and e-mail on all
counsel including pro hac vice counsel:

David Berwin              dberwin@evans-dixon.com
Michael Reda              mreda@heplerbroom.com
Tara Shelke               tshelke@AMM-LAW.com
Brian T. Maye             bmaye@amm-law.com

  /s/ W. Bevis Schock .
